Citation Nr: 0923761	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-26 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury (frostbite) of the feet.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1991 through 
May 1991.  He has also served as a member of the North 
Carolina Army National Guard from June 1978 through June 
1988.  During that time, he served on the following periods 
of active duty training (ACDUTRA):  July 20, 1978 through 
November 2, 1978; May 12, 1979 through May 26, 1979; May 10, 
1980 through May 24, 1980; May 7, 1981 through May 23, 1981; 
May 5, 1982 through May 22, 1982; May 4, 1983 through May 21, 
1983; February 11, 1984 through February 26, 1984; June 9, 
1984 through June 10, 1984; April 30, 1985 through May 18, 
1985; January 24, 1986 through February 8, 1986; July 19, 
1986 through July 20, 1986; August 18, 1986 through August 
20, 1986; September 12, 1986 through September 27, 1986; May 
9, 1987 through May 23, 1987; and May 14, 1988 through May 
28, 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's claimed residuals from a cold weather injury 
(frostbite) of the feet has not been shown to be 
etiologically related to any injury or disease contracted 
during his active duty service or ACDUTRA.


CONCLUSION OF LAW

The Veteran's claimed residuals from a cold weather injury 
(frostbite) of the feet was not incurred in or aggravated by 
his active duty service or ACDUTRA.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

II.  Analysis

The Veteran's service personnel records indicate that the 
Veteran served in Germany from January through May of 1991 in 
support of Operation Desert Shield and Operation Desert 
Storm.  The Veteran also served as a member of the North 
Carolina Army National Guard from June 1978 through June 
1988.  During that time, he participated in various ACDUTRA 
exercises for the following periods:  July 20, 1978 through 
November 2, 1978; May 12, 1979 through May 26, 1979; May 10, 
1980 through May 24, 1980; May 7, 1981 through May 23, 1981; 
May 5, 1982 through May 22, 1982; May 4, 1983 through May 21, 
1983; February 11, 1984 through February 26, 1984; June 9, 
1984 through June 10, 1984; April 30, 1985 through May 18, 
1985; January 24, 1986 through February 8, 1986; July 19, 
1986 through July 20, 1986; August 18, 1986 through August 
20, 1986; September 12, 1986 through September 27, 1986; May 
9, 1987 through May 23, 1987; and May 14, 1988 through May 
28, 1988.

The Veteran's service treatment records do not indicate the 
occurrence of a cold weather injury, nor do they reflect any 
treatment for or diagnoses of a cold weather injury during 
the Veteran's active duty service or his various ACDUTRA 
periods. The Board notes, however, that at a March 1991 
physical examination, the Veteran reported onset of chronic 
foot pain since a frostbite injury that he reportedly 
suffered in 1988 during cold weather training in Minnesota.  
A clinical examination of the Veteran's feet indicated 
bilateral and extensive fissuring of the skin under both 
anterior feet.
Post-service treatment records from Dr. Don T. Peacock reveal 
that the Veteran underwent a biopsy for a skin sample from 
his right foot in March 2006.

In April 2006, he was treated by Dr. Peacock for a chronic 
dermatitis type lesion on both feet.  The Veteran reported 
that he was experiencing cracking of the skin on his feet and 
pain with ambulation.  An examination of the Veteran's feet 
revealed a papillous squamous rash bilaterally.  Dr. Peacock 
opined that a viral component was likely present, and 
provided a diagnosis of chronic dermatitis, secondary to a 
possible infection.

In May 2006, the Veteran was evaluated again by Dr. Peacock.  
Symptoms reported by the Veteran and findings on examination 
were unchanged in relation to the Veteran's prior April 2006 
treatment.  A handwritten note written on the March 2006 
biopsy report indicates that the biopsy was interpreted as 
indicating "lichen simplex chronicus which can arise out of 
trauma such as frost bite [sic]."  This handwritten note is 
accompanied by an illegible signature and is dated May 30, 
2006.

In July 2006, the Veteran underwent a VA examination of both 
feet.  At that time, the Veteran once again reported the 
occurrence of a cold weather injury in 1988 during cold 
weather training in Minnesota.  He reported that he initially 
experienced burning of the feet, bleeding, and loosening of 
skin.  He stated that he did not receive treatment during 
service.  Regarding his current symptoms, he reported 
sensitivity to cold, persistent and severe burning pain, 
constant bleeding, profuse sweating, recurrent fungal 
infections, breakdown of the frostbite scars, changes in skin 
color, disturbances of nail growth, sensations of feeling 
cold in hot weather, edema, sleep disturbances due to pain, 
skin thinning, joint pain, and arthritis.  The Veteran 
reported that his foot pain was particularly present 
noticeable while standing.

On examination, the Veteran demonstrated full range of motion 
of both feet.  Peripheral pulses were normal in both feet.  A 
neurological examination revealed the absence of patellar and 
Achilles reflexes.  An examination of the feet revealed no 
discoloration or edema of the feet.  No deformity, loss of 
tissue, missing nails, or absence of hair growth was present.  
Scaling of the skin and evidence of a fungus infection was 
observed on the Veteran's toes.  Based upon the examiner's 
findings and the medical history provided by the Veteran, the 
examiner provided a diagnosis of status post frostbite of the 
feet with secondary neuropathy and chronic fungal skin 
infections of the forefeet.

In March 2009, a claims file review and VHA medical opinion 
was obtained to clarify the nature and etiology of the 
Veteran's claimed bilateral foot disorder.  In his report, 
the VHA physician stated that commonly described sequelae of 
frostbite injuries include paresthesias, numbness, sensory 
deficits, cold sensitivity, cracking of the skin, loss of 
nails, and hyper or anhydrosis.  Although the VHA physician 
noted that the Veteran demonstrated many of those symptoms, 
he also observed that the medical evidence in the claims file 
did not document any frostbite injury in 1988.  Based upon 
this absence of medical evidence, the VHA examiner stated 
that he could not conclude that it is at least as likely as 
not that the Veteran has a current disability due to 
residuals from a frostbite injury.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to service connection for 
residuals of a cold weather injury (frostbite) of the feet.  
Although the Veteran has contended that he sustained 
frostbite on both feet during cold weather training in 
Minnesota in 1988, the Veteran's service treatment records do 
not reflect the occurrence of a cold weather injury at any 
time during service.  The Veteran's service personnel records 
indicate that the Veteran served as a member of the North 
Carolina National Guard through June 1988.  Those records, 
however, reflect that the Veteran's only period of ACDUTRA in 
1988 was from May 14 through May 28.  It is unlikely that the 
Veteran's cold weather injury was sustained at that time.  
Finally, in a March 2009 VHA medical opinion, the VHA 
physician could not conclude that it was at least as likely 
as not that the Veteran had a current disability that was due 
to residuals from a frostbite injury.  The VHA physician's 
opinion was based upon the absence of supporting medical 
documentation that indicated the occurrence of a frostbite 
injury.

The Board is aware of the Veteran's March 1991 in-service 
physical examination, at which the Veteran once again 
reported a 1988 frostbite injury sustained during cold 
weather training.  The Board also notes that a clinical 
examination performed at that time revealed extensive 
fissuring of the skin on the anterior portions of both feet.  
When viewed in conjunction with the absence of evidence 
supporting the Veteran's assertions of a frostbite injury in 
1988 and the absence of evidence indicating reported 
symptoms, treatment, or diagnosis of frostbite between 1988 
and 1991, the Board finds that the March 1991 examination 
does not indicate that the Veteran's disorder was incurred 
coincident with service.

Although the Board is mindful of the VA examiner's diagnosis 
of status post frostbite of the feet with secondary 
neuropathy and chronic fungal skin infections of the 
forefeet, the Board notes that this diagnosis and nexus 
opinion was in part based upon the Veteran's reported medical 
history of a cold weather injury in 1988.  Where, however, 
the Veteran's reported medical history is not supported by 
the evidence in the claims file, the probative weight of the 
findings set forth in the July 2006 VA examination report is 
diminished.

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for residuals of a cold 
weather injury (frostbite) of the feet, and this claim must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for residuals of a cold injury 
(frostbite) of the feet in a December 2005 notification 
letter.  In a separate March 2006 notification letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.  
Additionally, he was afforded a VA examination in July 2006 
and a follow-up medical opinion was obtained in March 2009.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

ORDER

Service connection for residuals of a cold weather injury 
(frostbite) of the feet, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


